Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner notes that the amendments and remarks dated 03/14/2022 have overcome all outstanding claim objections. Examiner acknowledges Applicant’s interpretation of claim 29 and withdraws that claim objection. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment dated 03/14/2022 has overcome all outstanding rejections under 112(b). 
Reasons for Allowance
Claims 1-2, 4-12, 14-20, 22-26, 28-36, 38-43, 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: as detailed in the Remarks dated 03/14/2022, the closest prior art to Zhao et al. “Synergistic effects of silica nanoparticles/polycarboxylate superplasticizer modified graphene oxide on mechanical behavior and hydration process of cement composites” does not reasonably disclose or teach the limitation in claim 1 of graphene oxide flakes embedded along and partially filling the capillary structures in the concrete composite. None of the secondary sources rectify this deficiency. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the concrete product as claimed in independent claim 1. All claims not specifically addressed are allowed due to their dependence on an otherwise allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731